Case: 15-20745      Document: 00513659267         Page: 1    Date Filed: 08/31/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 15-20745                                     FILED
                                  Summary Calendar                             August 31, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
EDWARD PAUL CELESTINE, JR.,

              Plaintiff - Appellant

v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY; JOHN CHASTAIN, United States Department of Justice Civil
Federal Tort Claims Act,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-2150


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given in
full by that court. Whether the Plaintiff seeks a recovery under the Federal
Tort Claims Act it would fail because if not filed with a federal agency as
required, or whether the Plaintiff seeks social benefits denied to him because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20745    Document: 00513659267     Page: 2   Date Filed: 08/31/2016



                                 No. 15-20745
no appeal was taken within 60 days. There is no jurisdiction for any further
claim by this Plaintiff. 42 U.S.C. § 405(h).
      AFFIRMED.




                                       2